Case 1:20-cv-00383-SEB-MJD Document 1 Filed 02/03/20 Page 1 of 3 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CASSANDRA TAYLOR,

       Plaintiff(s),

v.                                                     Cause No. 1:20-cv-383

RICHARD DAY and AMERICAN HEAVY
MOVING AND RIGGING INC.,

       Defendant(s).

                          PETITION FOR REMOVAL OF ACTION

       Comes now Defendant, American Heavy Moving and Rigging Inc., by counsel Christine

Riesner Bond, of Kopka Pinkus Dolin PC, and, for its Petition for Removal of Action, states:

       1.      On December 26, 2019, Plaintiff filed her Complaint in the Hendricks County

Superior Court 1 under Cause Number 32D01-1912-CT-000183. Therein, plaintiff alleges that,

on August 30, 2018, she was involved in a motor vehicle accident with a semi-tractor trailer

owned by American Heavy Moving and Rigging Inc. and driven by Richard Day.

       2.      Defendant Richard Day is a resident of Fontana, California.

       3.      Defendant American Heavy Moving and Rigging Inc. is incorporated under the

laws of the State of California with its principal place of business in Chino, San Bernardino

County, California.

       4.      Plaintiff is a citizen of the State of Indiana.

       5.      This cause is removable under 28 U.S.C. § 1332 and none of the impediments to

removal under 28 U.S.C. § 1445 are present in this action.

       6.      Pursuant to Local Rule 81.1, Defendant certifies that to the best of its knowledge,

information and belief, the amount in controversy exceeds $75,000.



                                                   1
Case 1:20-cv-00383-SEB-MJD Document 1 Filed 02/03/20 Page 2 of 3 PageID #: 2




        7.      Defendant American Heavy Moving and Rigging Inc. was served with Plaintiff’s

Complaint by service through CSC on January 13, 2020.

        8.      This Petition for Removal is being filed with the Court within thirty (30) days

after determining that the basis for diversity jurisdiction exists.

        9.      Copies of all pleadings filed in the state court action that are in the possession of

Defendant are attached as Exhibit “A”.

        10.     Contemporaneously herewith, written notice is being provided to all adverse

parties and to the Clerk of the Hendricks County Superior Court 1 that this Notice of Removal is

being filed in this Court.

        WHEREFORE, Defendant, American Heavy Moving and Rigging Inc., prays that the

entire state court action under Cause Number 32D01-1912-CT-000183 now pending in the

Hendricks County Superior Court I of Indiana be removed to this Court for all further

proceedings.

        Dated this 3rd day of February, 2020.


                                                Respectfully Submitted,



                                                By: /s/ Leslie B. Pollie
                                                     Leslie B. Pollie (#25716-49)
                                                     Christine Riesner Bond (#24667-49)
                                                     Attorney for American Heavy Moving and
                                                     Rigging Inc.




                                                   2
Case 1:20-cv-00383-SEB-MJD Document 1 Filed 02/03/20 Page 3 of 3 PageID #: 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd day of February, 2020, a true and correct copy of the
foregoing was served via electronic mail upon the following:

       Samuel D. Krahulik
       Krahulik Injury Counsel LLC
       334 N. Senate Avenue
       Indianapolis, IN 46204
       sam@krahulikinjury.com

                                                  Leslie B. Pollie




                                             3
